UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4475



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS WILLIAMS, a/k/a Paul Ralph Scott, a/k/a
Q, a/k/a Warren Brown, a/k/a Professor,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-02-387)


Submitted:   February 28, 2005            Decided:   March 24, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Lassiter, Jr., JEFFERSON & LASSITER, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Laura C. Marshall, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Thomas Williams appeals his convictions and ninety-six

month sentence for conspiracy to commit bank fraud, in violation of

18 U.S.C. § 371 (2000), and bank fraud in violation of 18 U.S.C.

§ 1344 (2000).    We affirm.

          Williams      first    asserts    that    there    was   insufficient

evidence to support his convictions.          A verdict must be sustained

if there is substantial evidence, taking the view most favorable to

the Government, to support it.        Elliott v. United States, 332 F.3d

753, 760-61 (4th Cir.) (applying standard to bench trial), cert.

denied,   540    U.S.   991     (2003).      This    court    “ha[s]    defined

‘substantial evidence,’ in the context of a criminal action, as

that evidence which ‘a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”          United States v. Newsome, 322

F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862-63 (4th Cir. 1996) (en banc)). This court does not

weigh the evidence or determine the credibility of the witnesses.

United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).               Moreover,

the uncorroborated testimony of one witness or an accomplice may be

sufficient to sustain a conviction.          United States v. Wilson, 115

F.3d 1185, 1190 (4th Cir. 1997).

          In order to sustain a conviction for conspiracy under 18

U.S.C. § 371, the Government had to prove beyond a reasonable


                                    - 2 -
doubt:      (1) an agreement to commit an offense against the United

States;       (2)    willing      participation     in   the    conspiracy     by     the

defendant; and (3) an overt act in furtherance of the agreement.

See United States v. Edwards, 188 F.3d 230, 234 (4th Cir. 1999).

To sustain a conviction for bank fraud, the Government had to prove

beyond a reasonable doubt that Williams

      knowingly execute[d], or attempt[ed] to execute, a scheme
      or artifice to (1) defraud a financial institution; or
      (2) to obtain any of the moneys, funds, credits, assets,
      securities, or other property owned by, or under the
      custody or control of, a financial institution, by means
      of false or fraudulent pretenses, representations, or
      promises.

18 U.S.C. § 1344.             A review of the evidence presented at trial

convinces us that the Government established these elements.

               Williams next contends that the district court clearly

erred    in    giving       him   a   four-level    enhancement      for    playing   an

organizing role in the conspiracy, pursuant to United States

Sentencing          Guidelines        Manual    (“USSG”)    §     3B1.1(a)     (2001).

Information         obtained      from   co-conspirators        supported    the    role

adjustment.          Williams’ partner described him as the mastermind

behind the bank fraud scheme, the person who knew all the details

and   who     told    him    to   recruit      others.     Another    co-conspirator

described how Williams recruited him, told him how to make a bank

deposit, instructed him regarding the sum of money to withdraw, and

then collected the withdrawn money. A third co-conspirator, a bank

employee, testified that Williams approached her to join the


                                           - 3 -
conspiracy    and   specifically        asked   her   to     report    confidential

account balances and make fraudulent account transfers.                       On these

facts, we conclude the district court did not clearly err in

finding that Williams was a leader or organizer in the conspiracy.

            Finally, Williams argues that the district court abused

its    discretion   in       imposing   a   two-level    upward      departure       for

uncharged conduct pursuant to USSG § 52K.21.                     In its explanation

for the departure, the district court emphasized testimony from co-

conspirators and statements made by Williams himself, that Williams

knowingly and willfully avoided arrest and avoided bringing himself

into    custody   for    a    substantial    period     of   time     after     he   was

indicted. The court found that Williams’ conduct led to two trials

and the need for appropriation of additional funds to handle the

case.    The court also considered an admission by a co-conspirator

who stated that Williams visited her prior to her trial and

discussed her testimony.           We note that because Williams was not

charged for the aforementioned conduct, it was not accounted for in

the calculation of his criminal history category.                     Therefore, we

conclude that the district court’s decision to depart on this

ground was justified by the facts of the case.                We further conclude

that the extent of the departure was not unreasonable.

            We therefore affirm Williams’ convictions and sentence.

We    dispense    with   oral    argument     because      the    facts   and    legal




                                        - 4 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 5 -